Citation Nr: 1605874	
Decision Date: 02/17/16    Archive Date: 03/01/16

DOCKET NO.  11-18 367	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

1.  Entitlement to an initial rating in excess of 10 percent disabling for the Veteran's service connected right knee disability.  

2.  Entitlement to an initial rating in excess of 20 percent disabling for the Veteran's service connected right knee disability with subluxation.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his Fiancé



ATTORNEY FOR THE BOARD

C. Biggins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1990 to May 1996.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from  an October 2010 (denying an initial rating in excess of 10 percent for the Veteran's service connected right knee disability) rating decision of the Reno, Nevada, Department of Veterans Affairs (VA) Regional Office (RO), on brokerage for the Houston, Texas, RO, which retains jurisdiction of the claim, and a July 2015 (granting service connection for right knee disability with subluxation with an initial evaluation of 20 percent) rating decision of the Houston, Texas, RO.  

A Travel Board hearing was held in December 2015 by the undersigned Veterans Law Judge.  A transcript of the hearing testimony is in the claims file.    

The issue of service connection for a left knee disability has been raised by the record during the December 2015 Travel Board hearing, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015); see 79 Fed. Reg. 57,660 (Sept. 24, 2014) (codified in 38 CFR Parts 3, 19, and 20 (2015)).  

FINDINGS OF FACT

1.  For the entire period on appeal the Veteran's service-connected right knee disability has been manifested by complaints of pain, including on motion, with no demonstration of limitation of motion of flexion restricted to 30 degrees or less, or restricted extension.  

2.  For the entire period on appeal the Veteran's service connected right knee disability with subluxation has not resulted in severe recurrent subluxation.  


CONCLUSIONS OF LAW

1.  For the entire period on appeal, the criteria for the assignment of a rating in excess of 10 percent for the Veteran's service-connected right knee disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.71a, Diagnostic Codes 5260, 5261 (2015).

2.  For the entire period on appeal, the criteria for the assignment of an initial rating in excess of 20 percent for the Veteran's service-connected right knee disability with subluxation have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.71a, Diagnostic Codes 5003, 5257, 5258, 5259 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist 

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  This appeal arises from the Veteran's disagreement with the initial evaluation following the grant of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311(Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  No additional discussion of the duty to notify is therefore required. 

VA has also satisfied its duty to assist the Veteran in this case.  The Veteran's service treatment records (STR) as well as all identified and available VA medical records are in the claims file and were reviewed by both the RO and the Board in connection with the Veteran's claim.  Neither the Veteran nor his representative has identified any outstanding medical records.

In addition, the Veteran was afforded a VA examination in connection with both claims.  The Board finds that the VA examination obtained in this case is adequate for rating purposes because the examiner considered the Veteran's medical history, including his lay reports of his symptomatology; described the Veteran's disability in sufficient detail; and fully described the functional effects caused by the Veteran's disabilities.  Stefl v. Nicholson, 21 Vet. App. 120 (2007).  

In the circumstances of this case, additional efforts to assist or notify the Veteran would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case; at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claim.

II.  Legal Criteria 

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2015).  When a question arises as to which of two ratings applies under a particular diagnostic code (DC), the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  Id. § 4.3. 

Further, a disability rating may require re-evaluation in accordance with changes in a Veteran's condition.  It is thus essential in determining the level of current impairment that the disability is considered in the context of the entire recorded history.  Id.  § 4.1.  Nevertheless, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Board notes that staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board acknowledges VAOPGCPREC 9 - 2004 (Sept. 17, 2004), where it was held that a claimant who had both limitation of flexion and limitation of extension of the same leg must be rated separately under Diagnostic Codes 5260 and 5261 to be adequately compensated for functional loss associated with injury to the leg.  As such, if the evidence of record reflects compensable loss of both flexion and extension of either leg, the Veteran would be entitled to the combined evaluation under Diagnostic Codes 5260 and 5261, per the combined ratings table in 38 C.F.R. § 4.25. 

DC 5260 provides a noncompensable rating when flexion is limited to 60 degrees or more.  A 10 percent rating is warranted for leg flexion limited to 45 degrees.  A 20 percent evaluation is for leg flexion limited to 30 degrees.  A 30 percent evaluation is for leg flexion limited to 15 degrees. 

DC 5261 provides a noncompensable rating when extension is limited to 5 degrees or less.  A 10 percent rating is warranted for leg extension limited to 10 degrees.  A 20 percent evaluation is for leg extension limited to 15 degrees.  A 30 percent evaluation is for leg extension limited to 20 degrees.  A 40 percent evaluation is for leg extension limited to 30 degrees.  A 50 percent evaluation is for leg extension limited to 45 degrees. 

For rating purposes, normal range of motion in a knee joint is from 0 degrees (extension) to 140 degrees (flexion).  38 C.F.R. § 4.71, Plate II.

Under DC 5257, other impairment of the knee, such as recurrent subluxation or lateral instability, is rated as 10 percent when slight, 20 percent when moderate and 30 percent when severe.  See 38 C.F.R. § 4.71a, DC 5257.  The terms "slight," "moderate and "severe" are not defined in the Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just" as contemplated by the requirements of the law.  38 C.F.R. § 4.6 (2014).

In evaluating disabilities rated on the basis of limitation of motion, additional rating factors include functional loss due to pain supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40.  Inquiry must also be made as to weakened movement, excess fatigability, incoordination, and reduction of normal excursion of movements, including pain on movement.  38 C.F.R. § 4.45.  The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or maligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  See also DeLuca v. Brown, 8 Vet.  App. 202   (1995).

III.  Increased Rating 

a.  Right Knee Disability 

In November 1996 the RO granted service connection for residuals of a right knee disability, and assigned a 10 percent rating, pursuant to 38 C.F.R. § 4.71a, DC 5257, effective May, 4, 1996.  In an October 2010 rating decision the RO continued the evaluation of 10 percent for the Veteran's service-connected right knee disability, however the RO rated the Veteran pursuant to 38 C.F.R. § 4.71a, DC 5260.  In July 2015, the RO assigned a separate rating for the Veteran's right knee disability with subluxation, effective April, 21, 2015, pursuant to 38 C.F.R. § 4.71a, DC 5257.      

The Veteran indicated on his May 2010 supplemental claim form that his right knee condition had worsened, as evidenced by the fact that he had to wear a knee brace.   

The Veteran's VA treatment records from July 2009 to October 2010 were obtained and associated with the claims file.  Throughout the VA treatment records there are repeated notations of the Veteran consistently reporting pain in his right knee.  These notes include a November 2009 note, which indicated that while the Veteran did not require knee surgery, he was still experiencing pain, and a March 2010 note reported that the Veteran had difficulty climbing stairs and running.  Additionally an October 2010 note indicated that the Veteran reported the pain in his right knee, on a scale of 1 to 10, ranged from a 4 to 9.     

The Veteran received a rating examination for his right knee in June 2010.  The Veteran reported to the examiner that he had missed two weeks of work over the past 12 months due to his right knee disability.  The Veteran's range of motion was tested and his right knee flexion was shown to be 0 to 135 degrees, and his right knee extension was noted as normal.  The examiner did not note any objective evidence of pain with active motion or following the repetitive use test.  The examiner noted that the Veteran reported decreased mobility and strength and that he had trouble kneeling.  The Veteran also reported that his right knee had a severe impact on his ability to play sports and run.  

The Veteran indicated in his June 2011 VA Form-9 that his body weight was not the cause of his knee pain, and that his knee pain prevented him from running.  The Veteran also stated that his June 2010 VA examination was not an accurate reflection of his range of motion because "the nurse had pushed on my leg to get it to the points she wanted."    

The Veteran received an additional VA examination for his right knee in April 2015.  The VA examiner noted previous diagnoses of a right knee strain in 2015 and patellofemoral pain syndrome in his right knee in 2015.  The Veteran reported a history of constant pain in his right knee rated at a 3 out of 10 with intermittent worsening rated at a 10 out of 10.  The Veteran also reported receiving a brace and a cane for his disability due to his limping.  The Veteran reported symptoms of being unable to sleep due to pain and it being hard to stand, walk, and get up after kneeling.  The Veteran noted flare ups that occurred 1 to 3 times a week, which caused mild to moderate pain, and lasted an hour to 3 days.  The Veteran participated in range of motion testing where his flexion was noted at 0 to 100 degrees and extension was normal.  Pain was noted during the examination but did not result in or cause functional loss or loss of range of motion.  The examiner did not note muscle atrophy but did note reduction in muscle strength due to the Veteran's right knee disability.  The examiner noted additional factors contributing to the Veteran's right knee disability to include less movement than normal, swelling, disturbance of locomotion, and interference with standing.          

During the December 2015 Travel Board hearing the Veteran testified to often needing to use a cane and brace and no longer being able to run marathons.  The Veteran's fiancé testified that the Veteran was unable to perform physical activities such as dancing.  

In order to receive an initial disability rating higher than 10 percent for the Veteran's service-connected right knee disability (based on limitation of motion), the evidence must show flexion limited to 30 degrees (DC 5260) or extension limited to 15 degrees (DC 5261).  Here, as will be discussed below, the preponderance of the evidence of record is against entitlement to a higher rating.

The Board observes that the Veteran's right knee flexion was to 135 degrees in June 2010 and to 100 degrees in April 2015.  Extension was to zero degrees in both VA examinations.  No loss of motion was noted after repeated use testing in either VA examinations.  Such motion findings clearly do not warrant the assignment of a disability rating, pursuant to Diagnostic Codes 5260 or 5261, respectively, and thus, not meeting the schedular criteria for a rating in excess of 10 percent based upon limitation of motion.  Further, there was no showing of fatigue, weakness, lack of endurance, or incoordination, on repetitive use.  On these facts, a disability rating in excess of 10 percent cannot be assigned under either Diagnostic Code 5260 or 5261. 

The Board has also considered the effect of pain and weakness in evaluating the Veteran's right knee disability.  38 C.F.R. §§ 4.40, 4.45 (2014); DeLuca, supra.  The evidence of record reveals complaints of right knee pain with no evidence of any additional limitation in range of motion following repetitive use testing during the June 2010 or April 2015 VA examinations.  Although the Board is required to consider the effects of pain when making a rating determination, which has been done in this case, it is important to emphasize that the rating schedule does not provide a separate rating for pain.  See Spurgeon v. Brown, 10 Vet. App. 194 (1997).  While the June 2010 VA examiner noted decreased mobility and strength the Veteran still demonstrated 130 degrees of right knee flexion and full extension.  The April 2015 VA examiner noted that the Veteran had less movement than normal, swelling, disturbance of locomotion, and interference with standing, however, the Veteran still demonstrated 100 degrees of right knee flexion and full extension at that examination.  Thus, even when considering the Veteran's complaints of pain, the criteria for a higher rating based on the Veteran's range of motion for the right knee is not met.  Any additional functional limitation as result of flare-ups is contemplated in the currently assigned 10 percent evaluation.

Moreover, in Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court clarified that there is a difference between pain that may exist in joint motion as opposed to pain that actually places additional limitation on the particular range of motion.  The Court specifically discounted the notion that the highest disability ratings are warranted under Diagnostic Codes 5260 and 5261 where pain is merely evident as it would lead to potentially "absurd results."  Id. at 10-11 (limiting the scope and application of its prior holding in Lichtenfels v. Derwinski, 1 Vet. App. 484   (1991)).  As noted above, despite the Veteran's subjective complaints of right knee pain, he demonstrated 135 degrees of flexion of the right knee at the June 2010 VA examination and 100 degrees of flexion at the April 2015 VA examination, and full extension even with repetitive range of motion testing at both examinations.  Thus, even in contemplation of the tenets of 38 C.F.R. §§ 4.40  and 4.45, the Board finds the above evidence does not support an increased 20 percent evaluation or an additional separate evaluation for the service-connected right knee disability at any time during the appeal period.

The Veteran submitted lay statements form his ex-wife and co-worker to support his claim.  The Veteran's ex-wife indicated in a June 2010 statement that the Veteran was no longer able to participate in the physical activities he use to enjoy such as scuba diving, running marathons, and playing with their son.  The Veteran's co-worker indicated in a statement dated December 2010 that he often witnessed the Veteran limping and leaving work early due to knee pain.  A lay person is competent to testify to things of which she or he has firsthand knowledge (i.e. observing the Veteran limping).  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Therefore, the Board finds the Veteran's ex-wife and co-worker competent to testify to reporting what the Veteran has told them regarding his level of pain and observing him being unable to participate in physical activities or missing work.  The Board also finds the lay statements credible as their statements have been consistent with the record on appeal.  However, although the lay statements are competent and credible evidence, the medical evidence has not shown the criteria for a higher rating based on the Veteran's range of motion for the right knee is met.  

For the reasons stated above, the Board finds that the preponderance of evidence is against assigning a rating higher than the 10 percent already assigned, for any period of time on appeal, for the service-connected right knee disability.  Therefore, his appeal as to this issue must be denied.  There is no reasonable doubt to be resolved as to this issue.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014).

b.  Right Knee Disability with Subluxation 

In July 2015, the RO assigned a separate rating of 20 percent for the Veteran's right knee disability with subluxation, effective April, 21, 2015, pursuant to 38 C.F.R. § 4.71a, DC 5257.  During the December 2015 Travel Board hearing the Veteran's representative argued that the Veteran's 20 percent rating should be 30 percent due to the Veteran's instability.  The Veteran testified that he often had to use a knee brace and cane due to his joint instability.          

The Veteran was afforded a VA examination in April 2015.  The examiner noted moderate subluxation in the right knee, and no history of lateral instability.  Joint stability testing was performed and the Veteran was found to have normal joint stability.   

After review of the evidence, the Board finds that the preponderance of the evidence is against a finding that the Veteran is entitled to a higher rating for subluxation or instability of the right knee.  The Veteran is competent to describe symptoms of instability as they are observable by a lay person.  38 C.F.R. § 3.159(a)(2); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).  The Board also finds the Veteran's statements to be credible, as his description of symptoms has been consistent throughout the record and is supported by private and VA medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006); Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  However, although the Veteran has consistently reported experiencing instability of the knee and the record reflects that he had a surgery for his right knee; physical examination has not provided objective evidence of more than moderate right knee instability.  The RO's assignment of a 20 percent rating under DC 5257 was based on the Veteran's symptoms of moderate subluxation.  The evidence does not reflect functional impairment congruent with a rating higher than already assigned.  Specifically, in the April 2015 VA examination, the examiner found only moderate subluxation and no joint instability.  The Board concludes that a preponderance of the evidence is against a finding that the Veteran's right knee subluxation more nearly approximates severe symptomatology.

The Board has also considered whether an evaluation under DC 5258 or 5259 is appropriate for the Veteran's condition.  On the April 2015 VA examination, the examiner noted that the Veteran did not have a cartilage condition or frequent episodes of joint "locking," pain, and effusion.  Therefore, an additional separate rating under DC 5258 is not warranted.  Additionally the April 2015 VA examination did not note any arthritis in the Veteran and therefore an additional separate rating under DC 5003 is not warranted.  An additional separate rating under 5259 is not warranted because the symptoms contemplated under DC 5259 are already considered under the rating assigned under DC 5003 and 5258.

c.  Other Considerations

Entitlement to total disability rating based upon individual unemployability (TDIU) is an element of all increased rating claims.  See Rice v. Shinseki, 22 Vet. App. 447   (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  In this case, there is no evidence of unemployability.  The Veteran testified to being employed during the December 2015 Travel Board hearing.  Hence further consideration of TDIU is not warranted. 

The Board has considered whether staged ratings are appropriate.  See Hart, supra.  The record does not reflect that there has been any significant increase or decrease in such symptoms during the appeal period and symptoms warranting a higher rating based on instability or range of motion have not been shown.  Accordingly, staged ratings are not warranted for the right knee disability. 

The Board has also considered whether referral for an extraschedular rating for the right knee is appropriate.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  38 C.F.R. § 3.321(b).  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008). 

As explained in detail above, the Veteran's right knee disability is manifested by objective evidence of moderate recurrent subluxation or lateral instability, with subjective complaints of limitation of motion, pain, fatigue, and weakness.  The pertinent diagnostic codes in 38 C.F.R. § 4.71a in conjunction with DeLuca factors contemplate these symptoms.  Hence, the rating criteria reasonably describe the Veteran's right knee disability.  In short, there is no indication in the record that the average industrial impairment from his right knee disability would be in excess of that contemplated by the ratings provided in the rating schedule.  The Veteran's disability picture is not shown to be exceptional or unusual. 



ORDER

1.  Entitlement to an initial rating in excess of 10 percent for a right knee disability is denied.  

2.  Entitlement to an initial rating in excess of 20 percent for a right knee disability with subluxation is denied.  



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


